Citation Nr: 1520397	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  07-34 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for posttraumatic stress disorder (PTSD), prior to June 18, 2007.

2.  Entitlement to a disability rating, in excess of 30 percent, for PTSD, from June 18, 2007, to May 21, 2012.

3.  Entitlement to a disability rating, in excess of 70 percent, for PTSD from May 22, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2006 rating decision denied a rating in excess of 10 percent for PTSD.  Then, in an October 2007 rating decision, the RO granted a 30 percent rating for the Veteran's service-connected PTSD, effective June 18, 2007.  

In September 2011, the Board remanded the claim for an increased rating for PTSD for additional development.  The Board also found that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the matter for development.  In November 2012, the RO granted a 70 percent rating for PTSD, effective May 22, 2012.  Since the granted increases for the Veteran's service-connected PTSD do not constitute a full grant of the benefits sought for the time periods currently on appeal, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The RO also granted entitlement to TDIU.  As such, that claim is no longer before the Board.  In December 2013 and June 2014, the Board remanded the Veteran's claim for further development and the case has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, mild memory problems, and isolative tendencies prior to June 18, 2007.

2.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as, due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, increasingly isolative behavior and difficulty in establishing work relationships, from June 18, 2007 to May 21, 2012.

3.  The evidence of record shows that the Veteran's PTSD has been productive of has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as, due to such symptoms as disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, and irritability problems from May 22, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no greater, for PTSD have been met prior to June 18, 2007.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating of 50 percent for PTSD have been met, from June 18, 2007 to May 21, 2012.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a rating, in excess of 70 percent, for PTSD, have not been met from May 22, 2012.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In May 2005 and February 2006, the RO provided VCAA notice with respect to the Veteran's claim.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

I.  Initial Rating--PTSD

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 30 percent disability rating prior to May 22, 2012, and a 70 percent rating from May 22, 2012.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD is currently evaluated as 10 percent disabling prior to June 18, 2007, 30 percent disabling from June 18, 2007, to May 21, 2012, and 70 percent disabling from May 22, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Under Diagnostic Code 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Prior to June 18, 2007

Prior to June 18, 2007, the Veteran's PTSD was rated as 10 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to June 18, 2007, warrants a 30 percent rating.  The evidence shows that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory problems.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Regarding occupational impairment, the July 2005 VA examination noted that the Veteran had not worked since 1992.  It was further noted that the Veteran had many jobs before he finally quit working due to rheumatoid arthritis.  There was no indication that the Veteran was not working as a result of his PTSD.  The March 2006 VA examination again noted that the Veteran had not worked since 1992 as a result of rheumatoid arthritis.  It was noted that the Veteran had many jobs prior to his being unable to work and that the longest he had ever worked at any one place was nine years.  Again, there was no indication that his PTSD affected his ability to work.  

With respect to social impairment, the July 2005 VA examination noted that the Veteran had been divorced twice, but that he maintained a close relationship with his children from his first marriage and talked to each of them weekly.  He stated that he had no children from the second marriage.  The Veteran had a girlfriend at the time of the examination.  The Veteran noted that he also had two to three friends that he interacted with socially.  It was also noted that he spent time with extended family.  The Veteran reported that he enjoyed fishing and barbecuing, but that he did not like to socialize during either.  While he had friends and family that he saw on occasion, most of the time he was isolated and alone.  The examiner noted that the Veteran had friendships and relationships that tended to be fairly substantial and sustaining for him, but that the Veteran was also socially isolated and withdrawn.  The examiner further noted that the Veteran's relationships were characterized by suspiciousness, resentment, and hostility because the Veteran tended to ruminate over issues causing him to be chronically and severely maladjusted.  The March 2006 VA examination noted that the Veteran had been married twice and had a good relationship with all of his children and in fact had telephone contact with each of them multiple times a week.  It was noted that the Veteran was in a relationship at the time that had lasted for more than two years.  It was further noted he was also close to his extended family, especially his mother.  He stated that he had one friend that he would spend time with and that he attended church weekly.  However, the Veteran state that most of the time he tended to isolate himself and did not interact much with others.  

The July 2005 VA examination noted that the Veteran had sleep problems due to nightmares and intrusive thoughts.  The Veteran reported that he avoided things that reminded him of his experiences in Vietnam.  He further reported an exaggerated startle response and that he avoids crowds.  Upon examination there was no evidence of thought impairment, hallucinations, or delusions, and he had no current suicidal ideas.  It was noted, however, that the Veteran tended to be tense, anxious, and depressed as a result of a high degree of stress.  The Veteran was noted to be isolative and withdrawn and had some problems with concentration and memory.  

The March 2006 VA examination noted that the Veteran reported sleeping problems as a result of nightmares two to three times a week.  The Veteran reported that he had flashbacks once every two months.  The Veteran reported that he was hypervigilant, never sitting with his back to the door.  He further reported irritability problems and an exaggerated startle response.  Upon examination the Veteran was noted to have a stable, but anxious mood.  His speech was relevant, thought processes logical, and he reported no hallucinations or delusions.  It was noted that the Veteran struggled with irritability issues.  Finally it was noted that the Veteran had attempted to commit suicide many years before at a time when he was drinking heavily.  He reported that while he had no other attempts, he still continued to think about suicide from time to time, about once every three to four months.  He noted, however, that he did not have an active plan, but he made a gesture of putting a pistol to his head two to three times per year.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory problems.  The Board finds the Veteran's symptoms of his PTSD warrant a 30 percent disability evaluation, but no greater, for the period prior to June 18, 2007.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had sleep problems as a result of nightmares, anxiety, suspiciousness, mild memory loss, and isolation.

The next higher, 50 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and-long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

The July 2005 and March 2006 VA examinations indicated that the Veteran has difficulty dealing with people and that he prefers to isolate himself from others, but they also indicated that the Veteran was close to his children and extended family members as well as some friends.  Therefore there is no indication that the Veteran had difficulty in establishing and maintaining effective social relationships.  The evidence notes that the Veteran is not working, but there is no indication that this is due to his PTSD.  The Veteran's thought processes were noted to be normal and logical and while there was some evidence that his PTSD affected his mood, the Veteran stated that he still went fishing and attended church regularly.  Finally while the Veteran did report some memory problems, they were mild.  

Additionally there was no indication that the Veteran's PTSD warranted a 70 or 100 percent rating prior to June 18, 2007, because there was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  In this regard the Board notes that while the Veteran did state that he thought about suicide and gave some indication that he had considered shooting himself, the Veteran stated that he made sure his gun was locked up and that he would give the key to a friend.  He also noted that he did not really have a plan to kill himself.  The Veteran appeared to have family relationships and friendships that sustained him and that he maintained very well, therefore the evidence indicates that the Veteran does not have total social and occupational impairment or that he is deficient in most areas, like work, family relations, judgment, thinking or mood.  Therefore, the Veteran's PTSD warrants a 30 percent rating, but no greater, prior to June 18, 2007.  

From June 18, 2007 to May 22, 2012

From June 18, 2007, to May 21, 2012, the Veteran's PTSD was rated as 30 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD from June 18, 2007, to May 21, 2012, warrants a 50 percent rating.  The evidence shows that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, increasingly isolative behavior and difficulty in establishing work relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the June 2007 VA examination noted that the Veteran had stopped working in 1992 due to rheumatoid arthritis.  There is no evidence that the Veteran stopped working as a result of his PTSD, however the June 2007 examination report noted that the Veteran had sleep problems due in part to nightmares that would affect his ability to function the following day and he noted memory problems that caused him to forget certain tasks.  The examiner noted that considering the Veteran's mental and physical limitations, it was unlikely that the Veteran would resume gainful employment.  

With respect to social impairment, the June 2007 VA examination noted that the Veteran had been divorced twice, but that he was still very close to his children.  Indeed he stated that he telephoned each of them twice weekly and visited them twice a year.  He further reported that he maintained a close relation with extended family such as his siblings.  The Veteran noted however, that he was mostly isolative and not a very social individual.  He reported that he would often go fishing, but that he always did so alone.  He stated that he limited his interpersonal interactions with others because "people just do [not] understand".  

The June 2007 VA examination noted that the Veteran experienced flashbacks and sleep problems due to nightmares.  The Veteran reported that he had an exaggerated startle response to things that would happen in his dreams and he would be unable to return to sleep if he was startled awake by a difficult memory.  The Veteran stated that he had no violence in his past and that while he had attempted suicide many years prior, he denied any current intent or plan of suicidal or homicidal intent.  Upon examination the Veteran appeared guarded in his disclosure and his mood was depressed and somewhat anxious with congruent affect.  The Veteran exhibited no thought impairment and no hallucinations or delusions.  He did report some lapses in memory in that he forgot to pay a few bills.  It was noted that the Veteran was hypervigilant and that he often checked multiple times to make sure his doors were locked.  He reported that he avoided stimuli that made him think about his experience in the war and he exhibited hypervigilance, hyper-alertness, and heightened awareness with certain sounds and smells.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as, due to such symptoms as depressed mood, anxiety, and chronic sleep impairment, increasingly isolative behavior and difficulty in establishing work relationships.  The Board finds the Veteran's symptoms of his PTSD warrant a 50 percent disability evaluation, for the period from June 18, 2007, to May 21, 2012.  38 C.F.R. § 4.130, DC 9411.  

Additionally there was no indication that the Veteran's PTSD warranted a 70 or 100 percent rating prior to June 18, 2007, because there was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The Veteran appeared to have family relationships and friendships that sustained him and that he maintained very well, therefore the evidence indicates that the Veteran does not have total social and occupational impairment or that he is deficient in most areas, like work, family relations, judgment, thinking or mood.  Rather, the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  Therefore, the Veteran's PTSD warrants no more than a 50 percent rating from June 18, 2007 to May 21, 2012.  

From May 22, 2012

From May 22, 2012, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD warrants no more than a 70 percent rating.  Rather, the evidence shows that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, due to such symptoms as disturbances of motivation and mood, sleep problems, anxious affect, intrusive thoughts, and irritability problems.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the May 2012 VA examination noted that the Veteran had occupational impairment with deficiencies in most areas including work and mood.  It was noted that the Veteran stopped working in 1992 secondary to a medical problem, rheumatoid arthritis.  The Veteran attributed his inability to work to his physical health problems, but noted that his mental health problems have not helped.  

With respect to social impairment, in the May 2012 VA examination it was noted that the Veteran had been divorced twice, and now lived alone.  However, he reported that he maintained a good relationship with his children, indeed he talked to his son every day.  He reported no other significant relationships other than those with his children.  The examiner noted that the Veteran's PTSD had contributed significantly to his social impairment.   

The May 2012 VA examination noted that the Veteran had recurrent, intrusive, distressing thoughts about his experiences in the military.  He described having nightmares and flashbacks.  He reported that he avoided any stimuli that reminded him of his experience in the military.  There was evidence of disturbances of motivation and mood as well as a restricted affect.  The Veteran reported sleep problems, hypervigilance, and an exaggerated startle response.  The Veteran presented with a depressed and anxious mood.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicate that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 percent rating and not a 70 percent rating.  However, the only issue currently before the Board is whether a rating higher than 70 percent May 22, 2012 is warranted.  See Murphy v. Shinseki, 26 Vet. App. 510, 513-14 (2014) (holding that the Board cannot "revisit" issues decided in the claimant's favor that resulted in the payment of disability compensation).  Therefore, the Board finds the Veteran's symptoms of his PTSD warrant no more than the currently assigned 70 percent disability evaluation, from May 22, 2012.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had irritability problems, avoidance issues, hypervigilance, an exaggerated startle response, and chronic sleep problems caused by nightmares and recurrent distressing thoughts.  

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The May 2012 VA examination indicates that the Veteran has difficulty dealing with people and that he prefers to isolate himself from others.  While his occupational impairment was noted to be primarily caused by physical disabilities, the examiner noted that his mental health issues also affected his ability to work.  However there was no evidence that the Veteran displayed total occupational impairment as a result of his PTSD, although there was evidence of occupational impairment.  

With regard to social impairment, the Board notes that the Veteran preferred to isolate himself from others, but he did maintain a close relationship with each of his children and that he even talked to one of them daily.  Therefore the Veteran did not exhibit total social impairment.  Therefore, the Veteran's PTSD warrants no more than a 70 percent rating from May 22, 2012.

This medical evidence provided a range of GAF scores from 45 to 60, which indicates a range from some more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Board acknowledges that this is a wide range of GAF scores, but notes that the Veteran's overall symptomatology more accurately reflects moderate symptoms throughout the appeal.  Certainly, the evidence never supports that the Veteran is entitled to a 100 percent rating which would indicate total occupational and social impairment.  The range of GAF scores was addressed in a January 2014 addendum opinion by a VA psychologist who noted that GAF scores have been eliminated from the current DSM-5 due to their "conceptual lack of clarity and questionable psychometrics in routine practice."  See the DSM-5 manual.  Therefore, the Board finds that the review of the medical evidence indicates that the Veteran's overall symptomatology at no time reflects that the Veteran is totally occupationally or socially impaired and any aberrant GAF scores are found to be less probative with regard to the level of severity of the Veteran's PTSD.  

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned ratings and has now granted him a higher rating of 30 percent for the period of time prior to June 18, 2007 and a 50 percent rating from June 18, 2007, to May 21, 2012.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD. 

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating other than those herein assigned, at any time relevant to the appeal period.  Therefore, the Veteran's PTSD warrants a 30 percent rating prior to May 22, 2012, a 50 percent rating from June 18, 2007, to May 21, 2012, and no more than a 70 percent rating from May 22, 2012.  

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Separately, a TDIU rating has previously been granted for at least part of the time on appeal.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 30 percent, but no greater, disability rating for the Veteran's service-connected PTSD prior to June 18, 2007, a 50 percent, but no greater, rating from June 18, 2007 to May 21, 2012 and no more than the currently assigned rating of 70 percent from May 22, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An initial rating of 30 percent, but no greater, for PTSD is granted prior to June 18, 2007.

A rating of 50 percent for PTSD is granted from June 18, 2007 to May 21, 2012.

An rating in excess of 70 percent for PTSD is denied from May 22, 2012.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


